Citation Nr: 0515410	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-12 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1972 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fargo, North Dakota.

In the May 2005 informal hearing presentation, the veteran 
noted as an inferred issue entitlement to service connection 
for cirrhosis of the liver, secondary to hepatitis C.  This 
matter is referred to the RO for appropriate action.

The Board notes that in October 1978 the RO denied the 
veteran's claim for service connection for hepatitis.  The 
veteran asked for reconsideration of the October 1978 
decision, and in January 1979, the veteran was notified that 
the previous denial of service connection for hepatitis was 
continued.  The Board finds that the current claim is a new 
claim for service connection for hepatitis C and not a 
request to reopen the finally denied claim for viral 
hepatitis.  


FINDING OF FACT

The veteran's hepatitis C has been linked by competent 
medical evidence to intravenous (IV) drug use.


CONCLUSION OF LAW

Hepatitis was not incurred in the line of duty as it is the 
result of the veteran's own willful misconduct, and service 
connection is precluded as a matter of law.  38 U.S.C.A. § 
105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.303 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In July 2002, the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claim.  
The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The veteran was advised 
that VA would obtain evidence on his behalf with the proper 
consent forms or the veteran could provide VA with the 
evidence himself.  The Board finds that the veteran was 
sufficiently put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  In addition the Board notes that the 
July 2002 notice letter, which preceded the February 2003 
rating decision, satisfies the timing element of the 
Pelegrini decision for the veteran's claim on appeal.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial to the veteran.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, service 
personnel records, and VA treatment records.  The veteran has 
not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claim for hepatitis C.  
The duty to assist includes providing a medical examination 
or obtaining a medical opinion.  38 U.S.C.A. § 5103A(d)(1).  
Such an examination is necessary if there is competent 
medical evidence of a current disability and evidence that 
the disability may be associated with the claimant's active 
duty, but the record does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  
As discussed in more detail below, the evidence indicates 
that the veteran's hepatitis C was the result of intravenous 
drug use; and drug usage of this nature constitutes willful 
misconduct for which service connection cannot be granted.  
The Board, therefore, finds that the record contains 
sufficient evidence for a decision to be made on the claim 
and finds that VA has done everything reasonably possible to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist him in accordance with the VCAA 
would serve no useful purpose.  

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. §§ 
3.1(n).  VA's General Counsel has confirmed that direct 
service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. 
Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published 
at 63 Fed. Reg. 31,263 (February 10, 1998).

In May 2004, the veteran completed the Risk Factors for 
Hepatitis Questionnaire.  The veteran admitted using 
intravenous drugs, engaging in high-risk sexual activity, 
engaging in a "blood brother ceremony", and sharing 
toothbrushes or razor blades.  

The Board notes that the veteran is service connected for 
PTSD as related to a personal sexual assault on the veteran 
while in service.  The veteran's service medical records 
indicate that the veteran reported on his Report of Medical 
History completed at discharge as never having had a venereal 
disease.  There is no diagnosis of a venereal disease while 
in service, only an incident in March 1973 when the veteran 
complained of penile discharge and burning on urination.  A 
GC smear could not be obtained, but a urinalysis was within 
normal limits.

The record includes an August 2004 physician's note, which 
states, "Based on review of the [veteran's] C-file, use of 
IV drugs is the most likely cause of his hepatitis C."  
While the veteran's representative argued in the May 2005 
informal hearing presentation that the medical evaluation was 
not backed up with medical evidence, there is no medical 
evidence which links the veteran's hepatitis C to any of the 
other risk factors identified by the veteran.  

Although the veteran has advanced other theories as to how he 
contracted hepatitis C, such as engaging in high-risk sexual 
activity and engaging in a "blood brother" ceremony, 
service medical records as well as VA treatment records 
detail the veteran's history of intravenous drug use.  

An April 1974 hospital report indicated that the veteran was 
diagnosed with hepatitis, HAA, negative and drug abuse, 
experimental on an occasional basis.  A February 1975 
clinical record indicated that the veteran was discharged 
from the Army after a tour in Germany and that he used 
intravenous drugs almost daily while overseas.  An October 
1976 VA treatment record noted no main-line drugs for past 
two years.  An August 1978 VA hospital report indicted that 
while in the Army in Germany in 1974 the veteran was using IV 
narcotics, he discontinued the use of narcotics until 
December 1974 when he tried it one more time, and had a 
recurrent episode of hepatitis.  An August 1978 clinical 
psychology consultation report noted that the veteran was 
suffering from chronic hepatitis as a result of IV drug usage 
while he was in the service and also noted that the veteran 
indicated that he used drugs very heavily during that time.  
A July 2002 VA new patient progress record indicated that the 
positive risk factors for the veteran were IV drug abuse 
first used in 1973 and 1974 for about 6 months and intranasal 
drug use prior to service and while in service.  The 
impression was "48 [year old with] chronic HCV - likely 
injected in the mid 70s hence almost 30 year duration of 
disease.   

The law clearly states that service connection may not be 
established on a direct basis for a disease or injury that 
results from a claimant's abuse of alcohol or drugs for 
claims filed after October 31, 1990.  The veteran filed his 
claim in February 2002, and even assuming the veteran's 
hepatitis C was incurred in service, since intravenous drug 
usage has been medically linked to the veteran's hepatitis C 
and no contrary medical opinion exists, the hepatitis C 
resulted from the veteran's willful misconduct for which 
service connection cannot be granted.  Accordingly, service 
connection for hepatitis C is not warranted.




ORDER

Entitlement to service connection for hepatitis C is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


